Citation Nr: 0411901	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  99-16 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a low back disorder, as 
secondary to service-connected pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which found that new and material 
evidence had not been submitted sufficient to reopen a claim 
for service connection for a low back disorder, as secondary 
to service-connected bilateral pes planus.

The veteran was afforded a personal hearing before RO 
personnel in February 2001.  A copy of this transcript has 
been associated with the claims folder.

Subsequently, the Board reopened the claim in a June 2002 
decision, and the case was then sent to the Board's Evidence 
Development Unit (EDU) for the veteran to be scheduled for an 
examination to clarify the etiology of his low back pain.  
(Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002)).


REMAND

The veteran is currently service-connected for bilateral pes 
planus, which he claims has caused his low back disorder.  In 
a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).

Regarding the etiology of the veteran's low back disorder, a 
March 2002 letter from R. Frankfather, D.P.M., states that 
the veteran had been under his care for treatment of his 
plantar fasciitis, as well as for a pes planus deformity, 
which was significant bilaterally.  Dr. Frankfather wrote:

In general talking he does relate 
pain within his back in which I do 
feel that secondary to the heel pain 
as well as the flat foot deformity 
that is present bilateral[ly] with 
secondary hallux valgus deformity.  
This does place stress upon the 
knees, hips and lower back on a day 
to day basis.  Functional 
accommodative orthotic inserts would 
be of benefit to him and this would 
realign his lower extremity, 
possibly reducing some of the 
pressure within his lower back.

A February 2003 VA examiner noted the veteran's chronic low 
back pain, which he opined "may have been exacerbated [by] 
his 1993 [motor vehicle] accident. . . . It is impossible to 
determine whether his low back disorder is a result of or 
even aggravated by his pes planus."  (emphasis added).

In response to the Board's April 2003 request, another VA 
examiner opined in May 2003, in pertinent part, that the 
veteran's chronic low back pain was likely due to paraspinal 
muscle spasm strain, and "less likely due to degenerative 
disc disease."  In light of the aforementioned opinions of 
record regarding the etiology of the veteran's low back 
disorder, the Board concludes that clarification is required 
regarding whether the veteran's paraspinal muscle spasm 
strain, identified by the April 2003 VA examiner, is the 
result of the his service-connected bilateral pes planus.

Accordingly, this case is hereby REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

1.  The RO should make arrangements 
with the VA physician who examined 
the veteran in May 2003 - or if he 
is not available, a similarly 
qualified physician - to express an 
opinion as to whether the veteran's 
paraspinal muscle spasm strain is 
etiologically related to his 
service-connected pes planus.  The 
claims folder must be made available 
to the physician.  The physician 
should review the pertinent 
information in the claims folder, to 
include the March 2002 letter from 
Dr. Frankfather, and offer an 
opinion as to whether the veteran's 
back pain, diagnosed as paraspinal 
muscle spasm strain, is caused by or 
aggravated by his service-connected 
pes planus.  If the physician feels 
that examination of the veteran 
would be helpful in formulating such 
an opinion, the veteran should be 
scheduled for examination.

2.  The RO should re-adjudicate the 
veteran's claim in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative 
should be furnished a SSOC and be 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



